Citation Nr: 0828084	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  00-14 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1974 until 
June 1976 and September 1977 until July 1994.  

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in June 2006 and was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana for additional development.  Prior to 
that Remand, this matter was also before the Board in January 
2004 and was also remanded for additional development.  Prior 
to these remands, this claim was on appeal from a January 
2000 rating decision.  

The June 2006 Board decision granted the veteran's claim for 
an increased rating evaluation for chronic obstructive 
pulmonary disease.  The Board's June 2006 decision regarding 
this issue is final.   

The veteran, in a December 2006 statement, raised a new claim 
for special monthly compensation for loss of use of an organ.  
However, this matter is not before the Board because it has 
not been prepared for appellate review. Accordingly, this 
matter is REFERRED to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming entitlement to TDIU based on his 
inability to maintain employment due to his service-connected 
disabilities.  

A review of the record reveals that the veteran received a 
BVA Hearing in September 2001.  The veteran was informed that 
the Veterans Law Judge (VLJ) who conducted that hearing was 
no longer employed with the Board.  In a correspondence dated 
in July 2008, the veteran indicated that he wished to have 
the opportunity to appear before a VLJ at his local regional 
office.  The veteran must thus be afforded an opportunity to 
have a new hearing.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the veteran 
to appear at the requested hearing.  
The RO should notify the veteran of the 
date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2007).  If, for whatever reason, the 
veteran decides that he no longer wants 
this type of hearing (or any other type 
of hearing), then he should indicate 
this in writing, which should also be 
documented in his claims file.

2.  Thereafter, the case should be 
returned to the Board in accordance 
with appropriate procedures. No action 
is required of the veteran or his 
representative until further notice. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



 
